 Case: 4:19-cv-01532-NCC Doc. #: 16 Filed: 07/05/19 Page: 1 of 5 PageID #: 216




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI


 VERTO MEDICAL SOLUTIONS L.L.C, et al.,
           Plaintiffs,


               v.
                                                           Case No. 4:19-CV-01532
 ALLIED WORLD SPECIALTY INSURANCE
 COMPANY, A MEMBER COMPANY OF
 ALLIED WORLD ASSURANCE COMPANY
 HOLDINGS LTD,
           Defendant.


                         PLAINTIFFS’ SUR-REPLY IN OPPOSITION TO
                            DEFENDANT’S MOTION TO DISMISS

          Plaintiffs Verto Medical Solutions, L.L.C. and Seth Burgett, by and through their

undersigned attorneys, submit this short sur-reply in opposition to Defendant Allied World

Specialty Insurance Company’s Motion to Dismiss in order to clarify and respond to three key

points.

          First, Defendant argues that each of the causes of action in the underlying Iowa suit stems

exclusively from a contractual breach. Plaintiffs disagree. Defendant seeks to direct attention to

a few cherry-picked quotations from, and incomplete descriptions of, the causes pled in the Iowa

suit. However, even a cursory review of the entire Iowa pleading makes clear that multiple counts

therein do not arise from claims of a contractual breach. Notably, not all the plaintiffs in the Iowa

suit (and namely, the original lead plaintiff) were even signatories to the reallocation agreements

at issue in that suit; and other Iowa plaintiffs had signed the agreements pertaining to only part of

their shares. Paragraph 76 of the Iowa suit (Doc. No. 9-3) references similarities in the agreements
 Case: 4:19-cv-01532-NCC Doc. #: 16 Filed: 07/05/19 Page: 2 of 5 PageID #: 217




among “members who signed the agreements” but does not specify (nor was it the case) that all

Iowa plaintiffs were members who did, in fact, sign the reallocation agreements. Indeed, not all

Iowa plaintiffs were even allowed to maintain claims for breach of contract in the Iowa suit.

        Moreover, the Allied World policy specifically afforded coverage for derivative claims in

Section III(I), exception (2). See Doc. No. 9-2 at 51. Paragraphs 104(c), 110, and 11 (among

others) of the Iowa suit (Doc. No. 9-3) underscore that the Iowa plaintiffs’ claims, especially as

they related to purported breach of fiduciary duty, were at least partially derivative in nature. Other

paragraphs of the Iowa suit (see, e.g., ¶¶ 93-99) emphasize elements of straightforward claims for

breach of fiduciary duty and conversion, unrelated to any purported contractual breach. And

finally, it bears repeating that some claims in the Iowa suit (e.g., unjust enrichment) literally cannot

be maintained except in the absence of a written agreement.

        Thus, the Iowa suit did not arise exclusively (or even predominantly) out of a contractual

breach. Because the Iowa suit contained at least some claims that clearly gave rise to a duty to

defend, Defendant was under an obligation to accept tender of the defense—and breached its

obligations to Plaintiffs by failing to do so. Lampert v. State Farm Fire & Cas. Co., 85 S.W.3d

90 (Mo. Ct. App. 2002). But even more critically, Defendant glosses over a foundational missing

link in its argument: if an exclusion for contractually-based liability was not a valid and

enforceable part of the insurance agreement, whether the causes of action in the Iowa suit stemmed

from a breach of contract is not relevant, let alone dispositive.

        Second, and relatedly, Defendant’s Reply correctly outlines an insurer’s duty to defend

(and ensuing liability for a failure to meet that duty). See Doc. No. 12 at 12, citing Landie v.

Century Indem. Co., 390 S.W.2d 558 (Mo. App. W.D. 1965). However, the Reply then argues

that “there is no coverage for [the Iowa suit] under the insurance policy by virtue of a number of



                                                   2
 Case: 4:19-cv-01532-NCC Doc. #: 16 Filed: 07/05/19 Page: 3 of 5 PageID #: 218




exclusions, including, but not limited to, the contractual liability exclusion [Exclusion D] in

Endorsement 11.” Doc. No. 12 at 12. In its Reply, despite discussion of “a number of exclusions,”

Defendant suggests no exclusion, aside from Exclusion D in Endorsement 11, that could possibly

have precluded coverage of the Iowa suit. Plaintiffs have demonstrated that Endorsement 11 was

superseded by Endorsement 13 and is not a part of the Policy. Defendant claims the endorsements

should be read in harmony. However, it is impossible to read the endorsements in harmony without

Endorsement 11 being deleted and/or a glaring conflict so as to create an ambiguity that must be

resolved in favor of coverage.

       Endorsement 13 of the insurance agreement reads as follows: “Section III., Exclusions A.,

B., C. and D. (including the paragraph immediately following paragraph C.) are deleted in their

entirety . . .” Plaintiffs agree with Defendant’s assertion: Missouri “prefers a contract construction

that gives meaning to all provisions of an instrument to a construction that leaves a portion of the

writing useless and inexplicable.” Martin v. United States Fid. & Guar. Co., 996 S.W.2d 506, 511

(Mo. 1999) (cited in Doc. No. 12 at 12, 15). That’s exactly why the Court should reject a reading

of Endorsement 13 that renders the phrase “Exclusion[] D. . . . [is] deleted” useless and

inexplicable. At best, this language creates an ambiguity that cannot be construed in favor of the

insurer (or the drafter of the agreement). Missouri law on this point could not be more clear:

       An ambiguity exists when there is duplicity, indistinctness, or uncertainty in the
       meaning of the language in the policy. Language is ambiguous if it is reasonably
       open to different constructions . . . Missouri also strictly construes exclusionary
       clauses against the drafter, who also bears the burden of showing the exclusion
       applies.

Burns v. Smith, 303 S.W.3d 505, 509–10 (Mo. 2010) (internal citations and quotation marks

omitted) (emphasis added).




                                                  3
 Case: 4:19-cv-01532-NCC Doc. #: 16 Filed: 07/05/19 Page: 4 of 5 PageID #: 219




        Third, Defendant’s focus on the declaratory judgment action is misplaced. The declaratory

judgment Defendant cites to was filed before the Iowa case, and it was dismissed without entry of

judgment. A previously-filed, separate action is not necessary to—or appropriate for—the Court’s

consideration of a motion to dismiss. The Eighth Circuit has observed (and agreed) that “[m]ost

courts . . . view ‘matters outside the pleading’ as including any written or oral evidence in support

of or in opposition to the pleading that provides some substantiation for and does not merely

reiterate what is said in the pleadings.” Gibb v. Scott, 958 F.2d 814, 816 (8th Cir.1992) (quoting

Wright & Miller, Federal Practice and Procedure § 1366). Defendant submits the declaratory

judgment pleadings for purposes of attempting to substantiate their purported coverage defense,

based on Mr. Burgett’s general characterizations in those pleadings. This makes consideration of

the declaratory action improper.

        Defendant’s focus on the declaratory judgment action is also irrelevant. Even if the Court

considers the declaratory judgment action, it should not alter the Court’s analysis. Defendant

argues that Plaintiff Burgett’s generalized characterizations in the declaratory judgment action—

including that he and the Iowa plaintiffs had a “disagreement over the meaning of the operative

terms of the Reallocation Agreement[],” and that “[a] controversy exists regarding the Reallocation

Agreements”—automatically preclude coverage of the Iowa suit by the Allied World policy. To

be clear, Defendant is arguing that Plaintiff’s general description of an underlying dispute is

conclusive evidence that each and every count of a later-filed lawsuit must be barred by an

insurance agreement’s (hypothetical) exclusionary clause.

        This is a meritless argument, particularly under this Court’s precedent. Plaintiff Burgett’s

broad characterization in a separate, previously-filed case is not a substitute for the Court’s analysis

of whether the insurance agreement provided coverage for the claims that were actually filed,



                                                   4
 Case: 4:19-cv-01532-NCC Doc. #: 16 Filed: 07/05/19 Page: 5 of 5 PageID #: 220




maintained, and tried in the Iowa suit. Such is exactly what Judge Fleissig explained in her opinion

in the Spirtas case, which the Eighth Circuit affirmed on appeal: “in determining coverage, this

Court must look to the actual claims” asserted in the underlying lawsuit, not to the way the parties

have summarized or characterized the claims. Spirtas Co. v. Fed. Ins. Co., 481 F. Supp. 2d, 993,

997 (E.D. Mo. 2007) (emphasis added). The declaratory judgment action is irrelevant.

                                         CONCLUSION

       WHEREFORE, for the reasons stated herein, Plaintiffs respectfully urge the Court to

deny Defendant’s Motion to Dismiss.

                                               Respectfully submitted,

                                               GRAY, RITTER & GRAHAM, P.C.
                                               /s/Morry S. Cole
                                               Morry S. Cole                #46294
                                               Attorney for Plaintiff
                                               701 Market Street, Suite 800
                                               St. Louis, MO 63101-1826
                                               (314) 241-5620; fax: (314) 241-4140
                                               mcole@grgpc.com




                                                 5
